Title: From John Adams to John Marshall, 26 August 1800
From: Adams, John
To: Marshall, John



Dear Sir
Quincy August 26th 1800

I received last night your letter of the 16. I am well satisfied with all its contents. The only thing, which requires any observation from me is, the proposed instruction to Mr. King. As far as I am able to form a conjecture, five millions of dollars are more than sufficient, provided the British creditors are left at liberty to prosecute in our courts and recover all the debts, which are now recoverable. I agree however with the heads of department, that it is better to engage to pay by installments or otherwise, as may be agreed the whole sum, than be puzled & teazed with a new board & two or three years of incessant wrangles. I should be for instructing Mr King to obtain the lowest sum possible, but to go as far as five millions rather than fail. I wish Mr. King to be furnished with as many reasons as can be thought of, for reducing the sum. I pray you to prepare a letter to Mr. King as soon as possible; & as we are all so well agreed in all the principles, I do not think it necessary to transmit it to me. Lay it before the heads of departments, & if they approve of it, I certainly shall not disapprove it & you may send it if opportunity occurs without further advice from me.—Whether it will be adviseable to stipulate for a transfer to the United States of such claims, as the British government shall think fit to discharge in consequence of this arrangement I wish you to consider. I believe it will occasion more trouble & expence too than profit.
Yours &c
